Citation Nr: 1046523	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  00-14 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right hip.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to October 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a November 2000 rating decision in which the RO, inter alia, 
granted service connection for arthritis of the right hip, and 
assigned an initial 10 percent rating, effective October 20, 
1999.  In January 2001, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
May 2001, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in October 
2001.

Because the appeal involves disagreement with the initial rating 
assigned following the grant of service connection for arthritis 
of the right hip, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected disability).

In December 2004, the Board remanded the claim on appeal to the 
RO, via the Appeals Management Center (AMC) in Washington, D.C., 
for further action, to include additional development of the 
evidence.  After accomplishing the requested action, the AMC 
continued to deny the claim (as reflected in a June 2006 
supplemental SOC (SSOC)) and returned the matter to the Board for 
further appellate consideration.

In March 2009, the Board denied the Veteran's claim for an 
initial rating in excess of 10 percent for arthritis of the right 
hip.  The Veteran appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2010, 
counsel for the Veteran and the VA Secretary filed a Joint Motion 
with the Court to partially vacate and remand the March 2009 
decision regarding the claim currently on appeal for the Board to 
address the Veteran's right hip replacement surgery in February 
2006, and its effect on the Veteran's increased rating claim.  By 
Order dated March 2010, the Court granted the Joint Motion, 
vacating the March 2009 Board decision and remanding this matter 
to the Board for further proceedings consistent with the Joint 
Motion.

In November 2010, the Veteran's representative submitted 
additional medical evidence directly to the Board, with a waiver 
of initial RO consideration of the evidence.  See 38 C.F.R. §, 
20.1304 (2010).

For the reasons expressed below, the matter on appeal is, again, 
being remanded to the RO, via the AMC in Washington, D.C.  VA 
will notify the appellant when further action, on his part, is 
required. 


REMAND

In light of points raised in the Joint Motion, and further review 
of the claims file, the Board finds that further action in this 
appeal is warranted.

The Veteran's last examination of his right hip was in July 2005.  
Since that time, the Veteran's VA treatment records indicate that 
he underwent a right hip replacement in February 2006.  The 
Veteran's representative recently submitted evidence reflecting 
that the Veteran underwent a left hip replacement in January 
2007. Although these records may well be relevant to the 
Veteran's claim for a higher initial rating, records associated 
with these surgeries are not in the claims file.  Moreover, as 
noted by the parties in the Joint Motion, such evidence must be 
considered in determining whether the another examination is 
necessary.  See Joint Motion at 3.

Therefore, to ensure that all due process requirements are met,  
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The claims file currently 
contains records from the VA Medical Center (VAMC) in Albany, New 
York, dated up to June 19, 2006.  The Board emphasizes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the above-noted facility all outstanding records of 
VA treatment and/or evaluation of the Veteran since June 19, 
2006.  The RO should follow the current procedures prescribed in 
38 C.F.R. § 3.159(c) as regards requests for records from Federal 
facilities.  In obtaining these records, the RO must also obtain 
the surgical reports from the Veteran's right and left hip 
replacement surgeries, in February 2006 and January 2007, 
respectively, if such surgeries were provided at a VA facility.

The RO should also give the Veteran another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify that 
VA may make a decision on a claim before the expiration of the 
one-year notice period).  The Veteran should be invited to submit 
all relevant medical and surgical evidence from the Veteran's 
right and left hip replacement surgeries, in February 2006 and 
January 2007, respectively.

The Board further notes that, given the fact of the Veteran's hip 
replacements since his 2005 hip examination, and the fact that 
such records are being associated with the claims file, a more 
contemporaneous examination, with findings responsive to the 
applicable rating criteria, is needed to properly evaluate the 
service-connected disability on appeal.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  See also Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) (VA has a duty to provide a veteran with a 
thorough and contemporaneous medical examination).

Accordingly, after associating with the claims file all pertinent 
records, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility. The Veteran is hereby advised that failure to 
report for the scheduled examination, without good cause, may 
result in denial of the claim (as the claim for a higher initial 
rating, emanating from a claim for, and award of, service 
connection, will be considered on the basis of the evidence of 
record).  See 38 C.F.R. § 3.655 (2009). Examples of good cause 
include, but are not limited to, the illness or hospitalization 
of the claimant and death of an immediate family member. Id. If 
the Veteran fails to report for the scheduled examination, the RO 
must obtain and associate with the claims file (a) copy(ies) of 
any notice(s) of the date and time of the examination sent to him 
by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claim Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claim on 
appeal.  The RO's adjudication of the claim for a higher rating 
for arthritis of the right hip should include consideration of 
whether "staged" rating of the disability (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Fenderson (cited above) is appropriate.  
In adjudicating the claim, the RO should particularly consider 
all evidence added to the claims file since the RO last 
adjudicated the claim-to include, for the sake of efficiency, 
evidence submitted to the Board in November 2010, notwithstanding 
the waiver of initial RO consideration of that evidence.

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the Albany VAMC 
all outstanding pertinent records of 
evaluation and/or treatment of the Veteran, 
since June 19, 2006.  The RO must also obtain 
surgical reports and any other medical 
records relating to hip replacement surgeries 
that occurred on February 13, 2006 and 
January 23, 2007, if such surgeries were 
performed at a VA medical facility.  The RO 
must follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran a 
letter requesting that the Veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the claim on 
appeal that is not currently of record.  The 
RO must specifically request that the 
Veteran submit all medical treatment and 
surgical records (including records 
documenting convalescence) pertaining to 
hip replacement surgeries that occurred 
on February 13, 2006 and January 23, 
2007.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified, following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.  

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, RO should 
arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the requesting physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.

The physician should conduct range of motion 
testing of the right hip (expressed in 
degrees).  The physician should render 
specific findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination.  If pain 
on motion is observed, the physician should 
indicate the point at which pain begins.  In 
addition, the physician should indicate 
whether, and to what extent, the Veteran 
experiences likely functional loss due to 
pain and/or any of the other symptoms noted 
above during flare-ups and/or with repeated 
use; to the extent possible, the physician 
should express any such additional functional 
loss in terms of additional degrees of 
limited motion.

The physician should also indicate whether 
the Veteran has any ankylosis of the right 
hip; and, if so, the extent of any such 
ankylosis, and whether the ankylosis is 
favorable, intermediate, or unfavorable.

The examiner should discuss whether the 
Veteran underwent a prosthetic replacement of 
the head of the femur or of the acetabulum 
related to the Veteran's arthritis of the 
right hip.  The examiner should also indicate 
whether the Veteran has or has ever had 
painful motion or weakness, and whether or 
not this requires or required the use of 
crutches after any hip replacement related to 
his service-connected right hip disability.

The examiner should also discuss whether the 
record reflects an increase in the severity 
of the Veteran's right hip-related 
symptomatology at any point since October 20, 
1999, and if so, the approximate date of the 
change.

The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claim for higher initial 
rating for arthritis of the right hip in 
light of all pertinent evidence (to 
particularly include all that added to the 
record since the RO's last adjudication of 
the claim) and legal authority (to include 
consideration of whether staged rating, 
pursuant to Fenderson (cited above), is 
appropriate).  If the Veteran underwent hip 
replacement(s) related to his arthritis of 
the right hip, the RO should consider the 
applicability of 38 C.F.R. § 4.71a, 
Diagnostic Code 5054.

8.  If the benefit sought on appeal remains 
denied, the RO must furnish to the Veteran an 
appropriate supplemental SOC that includes 
citation to and clear reasons and bases for 
the determination, and afford him the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


